CASE NO. 14-15-00168-cv


KAMAL KADI                              &
Appellant                                &
                                        &         FOURTEENTH COURT OF APPEALS
VS.                                     &
                                        &         HARRIS COUNTY, TEXAS
AUTUMN CHACE HOMEOWNERS'*                                                          FILED IN
ASSOCIATION, INC. & CREATIVE &                                              14th COURT OF APPEALS
MANAGEMENT COMPANY                      &
Appellees                               &                                        SEP 17 2015
                                                                             CHfilSTOP
TO THE HONORABLE JUSTICES OF SAID COURT:                                              CLl


       COMES NOW, Kamal S. Kadi, Plaintiff, and asks the court to allow Plaintiff more
work on the amendment of the Brief to bring it to an acceptable form to this Honorable Court.




Respectfully submitted,




Kamal S. Kadi




Attachment:
                                                      Lanier Middle School
                                                        Progress Report                                                       Felicia Adams
                                                                                                        Principal:
                                                                                                                             (713)942-1900
                                                                                                        Tel:
2600 Woodhead St.
Houston, TX 77098
                                                                                                         Grade:
                                                              School Year: 2015-2016                                             04/23/2004
Student ID:
                       1590869                      Progress Period Ending: 09/14/2015                   Birthdate:
                                                                                                         Date Enrolled:
                                                                                                                                 07/30/2015
                       HILL
Homeroom:
Homeroom Teacher:      Hill, F

                                                                                                               SCHOOL MESSAGE
                TO THE PARENT / GUARDIAN OF:                                           Early Dismissal -September 22, 2015
                FATIMAKADl                       ,„..„                                 Fall Holiday-September 23, 2015
                2379 BRIARWEST BLVD APT N-30
                HOUSTON TX 77077




                                                     Period Grades
                                                                           Conduct Comments
                                 Teacher
 | Course

 iresearch ms                 | Wilson, E                A1


                                                      51 GSG
 |advocacy ms                    IHill, F
                                                         P1        100
 [thtreartiyms                    Hernandez, M

                                                         P2         95
                                 IJohnson, L
  | MATH 6 PREAP-VG
                                                          P3         95
                                   Campbell, J
  iwc STDY6 MYPA/G
                                                          P4         99
                                  | Wilson, E
   , ENG 6 MYP/VG
                                                                    100
   |FRENCH 6F                     | Lauletta, N           R1


                                                              R2     93
                                    Hedenschau, C
    SCI 6 MYPA/G                                                                          Keep up the good work!
                                                              R3     100
                                    Wilson, E
    READING 6 VG
                                                              R4     100
                                    Crocker, E
     COED PE/HLTH 6Y
                                                          S1 SL
                                     Wilson, E
    ISTUDY LAB 1